 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 1 of 21 PageID #: 86



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

CRAIG HILL,                                       )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            No. 1:20-cv-00043-SNLJ
                                                  )
CARUTHERSVILLE, CITY OF, et al.,                  )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on review of plaintiff Craig Hill's amended complaint

pursuant to 28 U.S.C. § 1915. (Docket No. 11). Having reviewed the amended complaint, and for

the reasons discussed below, the Court will dismiss this action without prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958,964 (8 th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73
  Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 2 of 21 PageID #: 87



(8 th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

        When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"

means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777,787 (8 th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8 th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8 th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Background

        Plaintiff is a self-represented litigant who is currently incarcerated at the Pemiscot County

Jail in Caruthersville, Missouri. On February 28, 2020, he filed a civil action pursuant to 42 U.S.C.

§ 1983. (Docket No. 1). As plaintiff had not paid the filing fee, the Court directed plaintiff to either

. file a motion for leave to proceed in forma pauperis or pay the full filing fee. (Docket No. 2).

        On March 16, 2020, plaintiff filed a motion for leave to proceed in forma pauperis. (Docket

No. 6). He also filed supplements to his complaint on March 5, 2020 and March 16, 2020. (Docket

No. 3; Docket No. 5). The supplements .sought to add defendants and allegations to the original

complaint.



                                                   2
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 3 of 21 PageID #: 88



       The Court granted plaintiffs motion for leave to proceed in forma pauperis on July 6, 2020.

(Docket No. 10). The Court also reviewed plaintiffs complaint pursuant to 28 U.S.C. § 1915,

determining that the complaint was subject to dismissal as it did not comport with Rule 8 of the

Federal Rules of Civil Procedure. Plaintiff was directed to file an amended complaint on a Court-

provided form. Plaintiff submitted an amended complaint on July 23, 2020. (Docket No. 11 ).

                                    The Amended Complaint

       Plaintiffs amended complaint is brought pursuant to 42 U.S.C. § 1983. It names a total of

thirteen separate defendants: the City of Caruthersville; Daniel Caronnichieon; Pemiscot County;

Sheriff Tommy Greenwell; Prosecutor Chris Waynes; Prosecutor Mike Hazel; Judge Fred

Copeland; Officer Chris Riggs; Officer Marcus Hopkins; Prosecutor Jeremy Lydel; the Missouri

Highway Patrol; Nurse Kristen Tate; and Prosecutor William Carter. (Docket No. 11 at 3-8).

Defendants are sued in both their official and individual capacities.

       The substance of plaintiffs complaint is that he was arrested on three false charges, all of

which were eventually disposed in his favor. With regard to the City of Caruthersville, plaintiff

alleges that in 2017, the Caruthersville Police Department "manufactured [three] drug related

cases," two of which were dismissed by the State of Missouri at the preliminary hearing. (Docket

No. 11 at 9). According to plaintiff, the third count was later overturned by the Eighth Circuit

Court of Appeals. Plaintiff states that the City of Caruthersville knew or should have known that

"the officers in these cases had ... tampered with the evidence," and that the police officers who

"manufactured" the cases had fifteen felony warrants for their own arrest.

       With regard to Daniel Caronnichieon, plaintiffs criminal defense attorney, plaintiff states

that Caronnichieon misrepresented him in a case that "was overturn[ed]/reversed by the 8th Circuit




                                                 3
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 4 of 21 PageID #: 89



[C]ourt [of] [A]ppeals." (Docket No. 11 at 10). Plaintiff states that the Court of Appeals said his

"attorney was ineffective and [his] civil rights [were] violated."

       With regard to Pemiscot County, plaintiff states that Pemiscot County deprived him of due

process by failing to investigate the cases against him.

       As to Sheriff Greenwell, plaintiff alleges that Greenwell knew about "corrupted police

officers Marcus Hopkins and Chris Riggs" but failed to make an arrest on this matter in 2017.

(Docket No. 11 at 11 ). Plaintiff states this violated his rights to confrontation and due process.

       With regard to Prosecutor Waynes, plaintiff claims that Waynes knew about the

"manufacture[d] cases and failed to drop all charges" against him. He further states that two counts

were malicious, and the third count was reversed.

       Similarly, plaintiff states that Prosecutor Hazel "manufacture[d] all [three] counts on

[him]" before leaving office to "play city judge." (Docket No. 11 at 12). He asserts that Prosecutor

Hazel knew of the pending felony charges against the officers in his case and failed to issue

warrants for their arrest. Plaintiff also accuses Prosecutor Hazel of producing a conspiracy.

       With regard to Judge Copeland, plaintiff alleges that Copeland knew "of officers[']

[fifteen] felony counts pending in Pemiscot County, and conspired with other county [officials] to

deprive [plaintiff] of his civil rights." (Docket No. 11 at 13). This caused plaintiff to lose wages

and sustain severe emotional distress.

       With regard to Officer Riggs, plaintiff asserts that "Riggs was arrested and charge [d] with

stealing government funds," and that at the time of plaintiffs arrest, Riggs had a warrant for his

own arrest. (Docket No. 11 at 14). Plaintiff further claims that Officer Riggs "manufacture[d]

[three] drug related cases that [were] dismissed."




                                                  4
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 5 of 21 PageID #: 90



        Like Officer Riggs, plaintiff states that Officer Hopkins "was arrested and charge[d] with

stealing government funds in 2016." (Docket No. 11 at 15). At the time of plaintiffs arrest, he

states that Officer Hopkins was also wanted by the police. Plaintiff further accuses Officer Hopkins

of manufacturing three drug related cases that were dismissed.

        As to Prosecutor Lydel, plaintiff states that Lydel knew "of the manufacture[d] charges

and the felony charges pending on the cops who arrested [him]." (Docket No. 11 at 16). Plaintiff

states that this amounts to a civil rights violation.

        With regard to the Missouri Highway Patrol, plaintiff states that the Highway Patrol

launched an investigation on Officer Riggs and Officer Hopkins. (Docket No. 11 at 17). Upon

finishing the investigation, the Missouri Highway Patrol "failed to arrest [Officer Riggs and

Officer Hopkins] for stealing CI funds [of] over 25,000 dollars." Plaintiff contends this was a

"policy violation." He further states that he was harmed by this failure, because if the Missouri

Highway Patrol had arrested Officer Riggs and Officer Hopkins, he would not have been arrested

himself.

       With regard to Nurse Tate, plaintiff alleges that Tate denied him medical treatment for his

"mental disorder." (Docket No. 11 at 18). Specifically, plaintiff asserts that Nurse Tate "denied his

Haldol injection in the Pemiscot County Jail.. .in 2015-2016." As a result of not getting his

injection, plaintiff states he was "forced to have a court hearing on the [third] count on [a] drug

sale that was reversed." He also states he suffered blackouts, headaches, memory loss, and chest

pain, and that he "was out of his mind at the court hearing."

       Finally, as to Prosecutor Carter, plaintiff states that Carter was the prosecutor in 2015 and

knew "about the corrupted police officers in [his] case and let them act as cops to deprive [him] of




                                                    5
  Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 6 of 21 PageID #: 91



[his] life and manufacture charges on [him]." (Docket No. 11 at 19). Plaintiff also states that

Prosecutor Carter was part of an "ongoing" conspiracy and hate crime.

       Because of defendants' actions, plaintiff alleges that he has suffered psychological distress,

depression, anxiety, and other mental illnesses due to being imprisoned. (Docket No. 11 at 9). He

is seeking $1,000,000 in damages from each separate defendant. (Docket No. 11 at 20).

                                             Discussion

       Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C. §

1983. The majority of his allegations against defendants arise from his contention that defendants

manufactured false criminal charges against him. He has also presented a claim of deliberate

indifference to medical needs. For the reasons discussed below, the Court will dismiss this action

without prejudice.

   A. Claims Against the City of Caruthersville and Pemiscot County

       Local governing bodies such as the City of Caruthersville and Pemiscot County can be

sued directly under 42 U.S.C. § 1983. See Monell v. Dep 't ofSoc. Servs. of City ofNew York, 436

U.S. 658, 690 (1978). In order to prevail on this type of claim, a plaintiff must establish the

governmental entity's liability for the alleged conduct. Kelly v. City of Omaha, Neb., 813 F .3d

1070, ·1075 (8 th Cir. 2016). Such liability may attach if the constitutional violation "resulted from

(1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure

to train or supervise." Mick v. Raines, 883 F.3d 1075, 1079 (8 th Cir. 2018). See also Marsh v.

Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing "claims challenging an unconstitutional

policy or custom, or those based on a theory of inadequate training, which is an extension of the

same"). Thus, there are three ways in which plaintiff can assert the liability of either the City of

Caruthersville or Pemiscot County.



                                                  6
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 7 of 21 PageID #: 92



       First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official .policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City ofIndependence, Mo., 829

F.3d 695, 700 (8 th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8 th Cir. 2005)

("A policy is a deliberate choice to follow a course of action made from among various alternatives

by the official or officials responsible ... for establishing final policy with respect to the subject

matter in question"). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8 th Cir. 2007). However, when "a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a 'policy' by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers." Id. at 390.

"A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality's governing body." Angarita v. St. Louis Cty., 981 F .2d 153 7,

1546 (8 th Cir. 1992).

       Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:

                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity's
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity's policymaking officials after notice
                   to the officials of that misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity's custom, i.e., that the custom was a moving force behind
                   the constitutional violation.



                                                  7
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 8 of 21 PageID #: 93



Johnson v. Douglas Cty. Med. Dep 't, 725 F.3d 825, 828 (8 th Cir. 2013).

         Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. to do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." S.M v. Lincoln Cty., 874 F.3d 581,585 (8 th Cir.

2017).

         Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8 th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. ofCity ofNorfolk, 340 F.3d

605, 614 (8 th Cir. 2003).

         Here, plaintiff has not adequately alleged a municipal liability claim against either the City

of Caruthersville or Pemiscot County. First, plaintiff has not demonstrated that either

governmental entity has an unconstitutional policy, as none of his facts identify "a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by the

municipality's governing body." Moreover, none of his facts support the proposition that such an

unconstitutional policy statement, ordinance, regulation, or official decision exists.

         Second, plaintiff has not shown that his constitutional rights were violated by an unofficial

custom. That is, plaintiff has not presented facts showing the "existence of a continuing,

widespread, persistent pattern of unconstitutional misconduct," much less that policymaking

officials were deliberately indifferent to or tacitly authorized such misconduct. To the contrary,

plaintiffs factual allegations are focused on a single incident that purportedly happened to him.

The Court cannot infer the existence of an unconstitutional policy or custom from a single

occurrence. See Wedemeier v. City ofBallwin, Mo., 931 F.2d 24, 26 (8 th Cir. 1991).



                                                   8
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 9 of 21 PageID #: 94



           Finally, plaintiff has not shown that either the City of Caruthersville or Pemiscot County

were deliberately indifferent toward training or supervising their employees. In particular, plaintiff

has .not alleged a "pattern of similar constitutional violations by untrained employees." Rather, as

noted above, plaintiffs allegations, such as they are, remain focused on a single incident wherein

plaintiff asserts that false charges were manufactured against him.

           Based on plaintiffs statements with regard to the City of Caruthersville and Pemiscot

County, it appears that plaintiff is premising liability on the fact that the individual defendants

were employed by these governing bodies. Under 42 U.S.C. § 1983, however, a governmental

entity cannot be held liable solely because it employs a tortfeasor. See A.H v. City of St. Louis,

Mo., 891 F.3d 721, 728 (8 th Cir. 2018) ("In an action under § 1983, a municipality ... cannot be

liable on a respondeat superior theory").

           For all the reasons discussed above, plaintiff has failed to demonstrate the liability of either

the City of Caruthersville or Pemiscot County based on an unconstitutional policy, custom, or

failure to train. Therefore, plaintiffs claims against the City of Caruthersville and Pemiscot County

must be dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8 th Cir. 2013) (affirming district

court's dismissal of Monell claim where plaintiff "alleged no facts in his complaint that would

demonstrate the existence of a policy or custom" that caused the alleged deprivation of plaintiffs

rights).

    B. Claim Against Daniel Caronnichieon

           Plaintiff has presented a 42 U.S.C. § 1983 claim against his defense attorney, Daniel

Caronnichieon, alleging that Caronnichieon misrepresented him and was ineffective in his

handling of plaintiffs criminal case. "The essential elements of a [42 U.S.C.] § 1983 claim are (1)

that the defendant(s) acted under color of state law, and (2) that the alleged wrongful conduct



                                                      9
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 10 of 21 PageID #: 95



deprived the plaintiff of a constitutionally protected federal right." Green v. Byrd, 2020 WL

5050364, at *2 (8 th Cir. 2020). An attorney, however, whether appointed or retained, does not act

under color of state law, and is not subject to suit under § 1983. See Polk Cty. v. Dodson, 454 U.S.

312, 325 (1981) (stating that "a public defender does not act under color of state law when

performing a lawyer's traditional functions as counsel to a defendant in a criminal proceeding");

Myers v. Vogal, 960 F.2d 750, 750 (8 th Cir. 1992) (stating that attorneys who represented plaintiff,

"whether appointed or retained, did not act under color of state law and, thus, are not subject to

suit under section 1983"); and Rogers v. Bruntrager, 841 F.2d 853, 856 (8 th Cir. 1988) ("Public

defenders do not act under color of state law for purposes of 42 U.S.C. § 1983 when performing

the traditional functions of defense counsel"). Because plaintiff has not demonstrated that defense

attorney Caronnichieon acted under color of law, the claim against him must be dismissed.

   C. Official Capacity Claims

       Plaintiff has sued all the individual defendants in their official capacities. In an official

capacity claim against an individual, the claim is actually "against the governmental entity itself."

See White v. Jackson, 865 F .3d 1064, 107 5 (8 th Cir. 2017). Thus, a "suit against a public employee

in his or her official capacity is merely a suit against the public employer." Johnson v. Outboard

Marine Corp., 172 F .3d 531, 535 (8 th Cir. 1999). See· also Brewington v. Keener, 902 F .3d 796,

800 (8 th Cir. 2018) (explaining that official capacity suit against sheriff and his deputy "must be

treated as a suit against the County"); Kelly, 813 F.3d at 1075 (stating that a "plaintiff who sues

public employees in their official, rather than individual, capacities sues only the public

employer"); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8 th Cir. 2006) (stating that a "suit

against a public official in his official capacity is actually a suit against the entity for which the




                                                  10
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 11 of 21 PageID #: 96



official is an agent"). In order to prevail on an official capacity claim, a plaintiff must establish the

governmental entity's liability for the alleged conduct. Kelly, 813 F.3d at 1075.

                i.      City of Caruthersville and Pemiscot County Employees

        Sheriff Greenwell, Prosecutor Waynes, Prosecutor Hazel, Judge Copeland, Officer Riggs,

Officer Hopkins, Prosecutor Lydel, and Prosecutor Carter are all alleged to be employed by either

the City of Caruthersville or Pemiscot County. Thus, the official capacity claims against them are

actually against these governmental entities. As discussed above, however, plaintiff has failed to

state municipal liability claims against either the City of Caruthersville or Pemiscot County. It

therefore follows that plaintiffs official capacity claims against the defendants employed by these

governing bodies must also be dismissed for failure to state a claim.

                ii.     Corizon Employee

       Nurse Tate is alleged to be an employee of Corizon. As such, the official capacity claim

against her is actually against Corizon itself. To support a claim against a corporation acting under

color of state law, a plaintiff "must show that there was a policy, custom, or official action that

inflicted an actionable injury." Johnson v. Hamilton, 452 F.3d 967, 973 (8 th Cir. 2006). See also

Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975 (8 th Cir. 1993) (stating that a corporation

acting under color of state law will only be held liable where "there is a policy, custom or action

by those who represent official policy that inflicts injury actionable under § 1983"). Such a

corporation cannot be liable on a respondeat superior theory. Smith v. Insley 's Inc., 499 F.3d 875,

880 (8 th Cir. 2007).

        Here, plaintiff presents no factual allegations regarding any policy, custom, or official

action on Corizon's part that caused him an injury. Moreover, Corizon cannot be liable simply




                                                   11
  Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 12 of 21 PageID #: 97



 because it employed Nurse Tate. Therefore, plaintiffs official capacity claim against Nurse Tate

 must be dismissed.

    D. Individual Capacity Claim Against Sheriff Greenwell

        Plaintiff alleges that Sheriff Greenwell knew "about the corrupted police officers Marcus

 Hopkins and Chris Riggs and failed to make [an] arrest in this matter in 2017." Liability in a §

 1983 case is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8 th Cir. 2017). In other words,

. "[g]overnment officials are personally liable only for their own misconduct." S.M v. Krigbaum,

 808 F.3d 335,340 (8 th Cir. 2015). As such,§ 1983 liability "requires a causal link to, and direct

 responsibility for, the deprivation of rights." Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir.

 1990). See also Kohl v. Casson, 5 F.3d 1141, 1149 (8 th Cir. 1993) (dismissing plaintiffs excessive

 bail claims because none of the defendants set plaintiffs bail, and therefore, "there can be no

 causal connection between any action on the part of the defendants and any alleged deprivation"

 of plaintiffs rights). To that end, a plaintiff must allege facts connecting the defendant to the

 challenged action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8 th Cir. 2019).

        In this case, plaintiffs bare, conclusory allegations do not connect Sheriff Greenwell's

 actions to the alleged violation of one of plaintiffs constitutional rights. Indeed, plaintiff does not

 assert that Sheriff Greenwell did anything to him whatsoever. To the contrary, his assertions

 concern Sheriff Greenwell's performance in an entirely different case. Because plaintiff has failed

 to allege any link between something that Sheriff Greenwell did or did not do, and the deprivation

 of one of his constitutional rights, he has failed to state a claim. Therefore, the individual capacity

 claim against Sheriff Greenwell must be dismissed.




                                                   12
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 13 of 21 PageID #: 98



   E. Individual Capacity Claims Against Prosecutors Waynes, Hazel, Lydel, and Carter

       Plaintiff has alleged similar claims against Prosecutors Waynes, Hazel, Lydel, and Carter,

accusing them of knowing about the manufactured charges against him, knowing about the charges

against Officers Hopkins and Riggs, and of failing to arrest Officers Hopkins and Riggs.

       Prosecutors are immune from § 1983 liability so long as the actions complained of appear

to be within the scope of prosecutorial duties. Price v. Moody, 677 F.2d 676, 677 (8 th Cir. 1982).

See also Keating v. Martin, 638 F.2d 1121, 1122 (8 th Cir. 1980). The immunity enjoyed by

prosecutors from § 1983 actions can be either absolute or qualified. Brodnicki v. City of Omaha,

75 F.3d 1261, 1266 (8 th Cir. 1996). A prosecutor is entitled to absolute immunity if he or she is

acting as an advocate for the state in a criminal prosecution. Id. On the other hand, a prosecutor is

entitled to only qualified immunity when he or she pursues actions in an "investigatory" or

"administrative" capacity. Id.

       "Absolute immunity protects prosecutors against claims arising from their initiation of a

prosecution and presenting a criminal case insofar as that conduct is intimately associated with the

judicial phase of the criminal process." Sample v. City of Woodbury, 836 F.3d 913, 916 (8 th Cir.

2016). For instance, "[t]he acts of preparing, signing, and filing a criminal complaint constitute

prosecutorial functions, as they are advocacy on behalf of the government." Schenkv. Chavis, 461

F.3d 1043, 1046 (8 th Cir. 2006).

       Prosecutorial immunity depends on the functional nature of the prosecutor's activities;

therefore, immunity is not defeated by "allegations of improper motive in the performance of

prosecutorial functions." Sample, 836 F.3d at 916. Absolute immunity still applies even when there

are allegations of malice, vindictiveness, or self-interest. Reasonover v. City ofSt. Louis, Mo., 447

F.3d 569, 580 (8 th Cir. 2006). Absolute immunity also "covers actions taken to initiate a



                                                 13
 Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 14 of 21 PageID #: 99



prosecution, even if those actions are patently improper." Saterdalen v. Spencer, 725 F.3d 838,

842 (8 th Cir. 2013). See also Woodworth v. Hulshof, 891 F.3d 1083, 1089 (8 th Cir. 2018)

(explaining "that a prosecutor is immune from suit even if he knowingly presented false,

misleading, or perjured testimony or withheld or suppressed exculpatory evidence").

        Here, to the extent that plaintiff is alleging that Prosecutors Waynes, Hazel, Lydel, and

Carter wrongfully prosecuted him based on manufactured evidence, these defendants are

absolutely immune from suit. As noted above, absolute immunity "covers actions taken to initiate

a prosecution, even if those actions are patently improper," and even if the prosecutor is acting

maliciously or vindictively. Further, a prosecutor is immune from suit even if he knowingly

presents false evidence, misleading evidence, or perjured testimony.

        To the extent that these defendants are not immune, plaintiff has still failed to state a claim

against him. In order to state a claim, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft, 556 U.S. at 679. That is, the

complaint must contain enough factual allegations to raise a right to relief above the speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also Torti v. Hoag, 868 F.3d

666, 671 (8 th Cir. 2017) ("Courts are not bound to accept as true a legal conclusion couched as a

factual allegation, and factual allegations must be enough to raise a right to relief above the

speculative level"). "While the court must accept allegations of fact as true ... the court is free to

ignore legal conclusions, unsupported conclusions, unwarranted inferences and sweeping legal

conclusions cast in the form of factual allegations." Wiles v. Capitol Indem. Corp., 280 F.3d 868,

870 (8 th Cir. 2002).

        In this case, plaintiff relies on the same repeated legal conclusions for each of the

prosecutorial defendants. He continually refers to manufactured evidence, without providing any



                                                  14
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 15 of 21 PageID #: 100



factual support or explanation as to what that means. He also repeatedly makes reference to the

prosecutorial defendants knowing about Officer Riggs and Officer Hopkins, without ever alleging

what they knew, when they knew it, and how that knowledge connects them to the violation of

plaintiffs constitutional rights. For these reasons as well, plaintiffs claims against Prosecutors

Waynes, Hazel, Lydel, and Carter in their individual capacities must be dismissed.

   F. Individual Capacity Claim Against Judge Copeland

       Plaintiff accuses Judge Copeland of knowing about the pending felony counts against

Officer Hopkins and Officer Riggs, and of conspiring with other court officials to deprive plaintiff

of his civil rights. Because a judicial officer, exercising the authority in which he or she is vested,

should be free to act upon their own convictions, judicial immunity provides a judge with immunity

from suit. Hamilton v. City ofHayti, Missouri, 948 F.3d 921 (8 th Cir. 2020). "Like other forms of

official immunity, judicial immunity is an immunity from suit, not just from ultimate assessment

of damages." Mireles v. Waco, 502 U.S. 9, 11 (1991). This immunity applies even when the judge

is accused of acting maliciously or corruptly. Pierson v. Ray, 386 U.S. 547,554 (1967). See also

Woodworth, 891 F.3d at 1090 (stating that 'judicial immunity is not overcome by allegations of

bad faith or malice"). Moreover, "a judge will not be deprived of his immunity because the action

he took was in error or was in excess of his authority." Justice Network, Inc. v. Craighead Cty.,

931 F.3d 753, 760 (8 th Cir. 2019).

       A judge's immunity from§ 1983 actions bars a plaintiffs recovery in all but two narrow

sets of circumstances. Schottel v. Young, 687 F.3d 370,373 (8 th Cir. 2012). First, a judge does not

have immunity for non-judicial actions. Duty v. City ofSpringdale, Ark., 42 F.3d 460,462 (8 th Cir.

1994). "An act is a judicial act if it is one normally performed by a judge and if the complaining

party is dealing with the judge in his judicial capacity." Birch v. Mazander, 678 F.2d 754, 756 (8 th



                                                  15
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 16 of 21 PageID #: 101



Cir. 1982). See also Justice Network, Inc., 931 F .3d at 760 (stating "that to determine whether an

act is judicial, courts look to the particular act's relation to the general function normally performed

by a judge").

       Second, a judge is not immune from lawsuits based on actions taken in the complete

absence of jurisdiction. Duty, 42 F.3d at 462. This is the case even if the judge's actions were

judicial in nature. Schottel, 687 F.3d at 373. In the context of judicial immunity, however, the

scope of the judge's jurisdiction is construed broadly. Justice Network, Inc., 931 F.3d at 762. "[A]n

action - taken in the very aid of the judge's jurisdiction over a matter before him - cannot be said

to have been taken in the absence of jurisdiction." Mireles, 502 U.S. at 13.

       To the extent that plaintiff is attempting to complain about actions Judge Copeland took

while presiding over plaintiff's criminal case, Judge Copeland is immune from such claims. As

noted above, when a judge takes a judicial action, he or she is immune from suit, even if acting

maliciously, corruptly, or erroneously.

       Furthermore, even if Judge Copeland was not immune from suit, plaintiff has failed to state

a claim against him. Plaintiffs only allegations consist of the statement that Judge Copeland

"[k]new of officers['] [fifteen] felony counts pending in Pemiscot County and conspired with other

county [officials] to deprive [him] of his civil rights." The Court must accept plaintiff's allegations

as true. See Jones v. Douglas Cty. Sheriff's Dep 't, 915 F.3d 498,499 (8 th Cir. 2019). However, the

Court "is free to ignore legal conclusions, unsupported conclusions, unwarranted inferences and

sweeping legal conclusions cast in the form of factual allegations." Wiles, 280 F.3d at 870. Here,

there are no facts to demonstrate how Judge Copeland's knowledge of Officer Riggs's and Officer

Hopkins's pending felony counts violated plaintiff's constitutional rights. Likewise, plaintiff has

provided nothing by way of factual support for the conclusion that Judge Copeland participated in



                                                  16
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 17 of 21 PageID #: 102



a conspiracy. Therefore, for this reason as well, the individual capacity claim against Judge

Copeland must be dismissed.

   G. Individual Capacity Claims Against Officer Riggs and Officer Hopkins

       Plaintiff asserts that both Officer Riggs and Officer Hopkins were arrested and charged

with stealing government funds. He further claims that both officers "manufacture[d]" three drug

related cases against him, two of which were dismissed, and one reversed.

       As discussed above, in order to state a claim, plaintiff must demonstrate a plausible claim

for relief, which is more than a "mere possibility of misconduct." See Ashcroft, 556 U.S. at 679.

That is, the complaint must contain enough factual allegations to raise a right to relief above the

speculative level. Bell Atlantic Corp., 550 U.S. at 555. The Court must accept plaintiffs

allegations as true. See Jones, 915 F.3d at 499. Nonetheless, "[a] pleading that merely pleads labels

and conclusions, or a formulaic recitation of the elements of a cause of action, or naked assertions

devoid of factual enhancement will not suffice." Hamilton v. Palm, 621 F.3d 816, 817-18 (8 th Cir.

2010). Furthermore, the complaint must "give the opposing party fair notice of the nature and basis

or grounds for a claim, and a general indication of the type of litigation involved." Topchian v.

JPMorgan Chase Bank, NA., 760 F.3d 843, 848 (8 th Cir. 2014).

       Here, plaintiffs repeated assertions that the criminal charges against him were

"manufacture[d]" consists of a legal conclusion. He presents no facts to establish what that means,

or to indicate what Officer Riggs and Officer Hopkins actually did to violate his constitutional

rights. It is left to the Court to speculate about their actions. Clearly, plaintiff believes that because

Officer Riggs and Officer Hopkins stole government funds, they must have acted inappropriately

in his case as well. However, he provides no factual enhancement to support this inference.




                                                   17
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 18 of 21 PageID #: 103



Therefore, the individual capacity claims against Officer Riggs and Officer Hopkins must be

dismissed.

   H. Claim Against Missouri Highway Patrol

       Plaintiff states that the Missouri Highway Patrol failed to arrest Officer Riggs and Officer

Hopkins for stealing governnient funds. The Missouri Highway Patrol, however, is a state agency

and immune from suit.

       "Sovereign immunity is the privilege of the sovereign not to be sued without its consent."

Va. Office for Prof. & Advocacy v. Stewart, 563 U.S. 247,253 (2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting state from lawsuits brought in federal court

by a state's own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-63

(1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8 th Cir. 2018) ("The Eleventh

Amendment protects States and their arms and instrumentalities from suit in federal court"); Dover

Elevator Co. v. Ark. State Univ., 64 F .3d 442, 446 (8 th Cir. 1995) ("The Eleventh Amendment bars

private parties from suing a state in federal court"); and Egerdahl v. Hibbing Cmty. Coll., 72 F.3d

615, 618-19 (8 th Cir. 1995) ("Generally, in the absence of consent a suit in which the State or one

of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment").

       There are two "well-established exceptions" to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8 th Cir. 1992). "The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language." Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived her immunity

"only where stated by the most express language or by such overwhelming implications from the



                                                 18
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 19 of 21 PageID #: 104



text as will leave no room for any other reasonable construction." Welch v. Tex. Dep 't ofHighways

& Pub. Transp., 483 U.S. 468,473 (1987). Neither exception is applicable in this case.

       First, the United States Supreme Court has determined that § 1983 does not revoke the

states' Eleventh Amendment immunity from suit in federal court. See Will v. Mich. Dep 't ofState

Police, 491 U.S. 58, 66 (1989) ("We cannot conclude that§ 1983 was intended to disregard the

well-established immunity of a State from being sued without its consent"); and Quern v. Jordan,

440 U.S. 332, 341 (1979) ("[W]e simply are unwilling to believe ... that Congress intended by the

general language of§ 1983 to override the traditional sovereign immunity of the States"). Second,

the State of Missouri has not waived sovereign immunity in this type of action. See Mo. Rev. Stat.

§ 537.600.

       The Eleventh Amendment bars suit against a state or its agencies for any kind of relief, not

merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8 th Cir. 2007).

Because it is a state agency, the Missouri Highway Patrol is immune from suit, and the claim

against it must be dismissed.

   I. Individual Capacity Claim against Nurse Tate

       Plaintiff alleges that Nurse Tate denied him his Haldol injection at some. point in 2015-

2016, resulting in him having to go to court while "out of his mind." While plaintiff is not entirely

clear on this point, it appears this occurred while plaintiff was a pretrial detainee. As such, his

constitutional claim regarding medical treatment falls within the ambit of the Fourteenth

Amendment. See Morris v. Zefferi, 601 F.3d 805, 809 (8 th Cir. 2010). However, the Fourteenth

Amendment provides at least as much protection to pretrial· detainees as the Eighth Amendment

does to convicted prisoners. Hartsfield v. Colburn, 371 F.3d 454,457 (8 th Cir. 2004). Accordingly,




                                                 19
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 20 of 21 PageID #: 105



a pretrial detainee' s medical claims are analyzed under the Eighth Amendment's deliberate

indifference standard. See Grayson v. Ross, 454 F.3d 802, 808 (8 th Cir. 2006).

       Under the Eighth Amendment, the government has an obligation to provide medical care

to those whom it is punishing by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To

demonstrate constitutionally inadequate medical care, the inmate must show that a prison official's

conduct amounted to deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8 th

Cir. 1997).

       In order to establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8 th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8 th Cir. 2019). "A serious medical need is one that has been diagnosed by a physician

as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor's attention." Coleman v. Rahija, 114 F .3d 778, 784 (8 th Cir. 1997). Deliberate

indifference can include the intentional denial or delay of access to medical care, or the intentional

interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344, 1346 (8 th

Cir. 1995).

       To prevail under this standard, an inmate must demonstrate that a prison health care

provider's actions were "so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care." Jackson v. Buckman, 756 F.3d 1060, 1066 (8 th Cir. 2014). As such,

"deliberate indifference requires a highly culpable state of mind approaching actual intent." Kulkay

v. Roy, 847 F.3d 637,643 (8 th Cir. 20.17). Thus, a showing of deliberate indifference requires more

than a mere disagreement with treatment decisions and is greater than gross negligence. Gibson v.

Weber, 433 F.3d 642,646 (8 th Cir. 2006).



                                                  20
Case: 1:20-cv-00043-SNLJ Doc. #: 13 Filed: 09/24/20 Page: 21 of 21 PageID #: 106



       In this case, plaintiff states only that he was denied a Haldol injection while at the Pemiscot

County Jail sometime in 2015-2016. He does not provide any indication as to when this occurred

or how often it occurred. Most importantly, he does not allege why he was not given his injection.

To that point, it is not enough for plaintiff to simply conclude that he was denied medical treatment

because he was not given Haldol. Instead, he must show that Nurse Tate's actions were "so

inappropriate as to evidence intentional maltreatment or a refusal to provide essential care."

Plaintiff, however, gives no indication as to whether Nurse Tate's actions were intentional, a

medical treatment decision, or even a mistake. Likewise, his facts do not show that Nurse Tate

acted in a manner approaching actual intent. In short, plaintiffs allegations do not support his

conclusion that Nurse Tate was deliberately indifferent to his medical needs. Therefore, the

individual capacity claim against Nurse Tate must be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this '2.4,..c,.day of   ~ta..r       ,   2020.



                                                STEP~~,-
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                 21
